UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-4530


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOHN ALBRITTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:12-cr-00005-F-1)


Submitted:   August 29, 2014                 Decided:   September 5, 2014


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Albritton was convicted following a jury trial of

being a felon in possession of firearms, in violation of 18

U.S.C. § 922(g)(1) (2012), and two counts of distribution of

cocaine      base,    in   violation     21     U.S.C.   § 841(a)(1)   (2012).

Albritton     was    sentenced   under   the     Armed   Career   Criminal    Act

(“ACCA”) to three concurrent terms of 180 months’ imprisonment.

Albritton     appeals,     challenging:        (1) the   sufficiency   of     the

evidence supporting his convictions; (2) the propriety of his

armed career criminal designation; and (3) whether the district

court properly allowed testimony at trial regarding prior drug

activity.

             We review the district court’s denial of a Fed. R.

Crim. P. 29 motion de novo.            United States v. Jaensch, 665 F.3d
83, 93 (4th Cir. 2011).          We must sustain the jury’s verdict “if

there is substantial evidence, taking the view most favorable to

the Government, to support it.”               Glasser v. United States, 315
U.S. 60, 80 (1942); see United States v. Al Sabahi, 719 F.3d
305,   311    (4th     Cir.)   (defining      substantial   evidence),      cert.

denied, 134 S. Ct. 464 (2013).               We “can reverse a conviction on

insufficiency        grounds   only   when    the   prosecution’s   failure    is

clear.”      United States v. Lawing, 703 F.3d 229, 240 (4th Cir.

2012) (internal quotation marks omitted), cert. denied, 133 S.

Ct. 1851 (2013).

                                         2
            Albritton       first    challenges     his    felon    in    possession

conviction, arguing that the government did not establish that

he constructively possessed the firearms. ∗                “[P]roof of actual or

exclusive possession [is not necessary]; constructive or joint

possession      is     sufficient.”            Lawing, 703 F.3d        at   240.

“Constructive        possession      is   established      when    the    government

produces    evidence       that   shows   ownership,       dominion,      or    control

over the contraband itself or the premises or vehicle in which

the contraband is concealed.”                  Id. (internal quotation marks

omitted).       Because     the     government    introduced      ample    testimony

that Albritton had dominion and control over the trailer and

vehicle in which the firearms were located, we conclude that

there was sufficient evidence to support the jury’s finding that

Albritton possessed the firearms.

            Albritton next argues that the government failed to

prove    that        the    substances         purchased     during       controlled

transactions by the confidential informant were in fact cocaine

base and thus there was insufficient evidence to support his

convictions for distribution of cocaine base.                      To establish a

violation of 21 U.S.C. § 841(a)(1), the government was required

to prove (1) distribution of cocaine base, (2) that Albritton


     ∗
       Albritton concedes that he had a prior felony conviction
and that the firearms traveled in interstate commerce.



                                           3
had   knowledge         of    the    distribution,             and    (3)     that   Albritton

intended    to    distribute         the      cocaine        base.         United    States    v.

Randall, 171 F.3d 195, 209 (4th Cir. 1999).                                   The government

presented testimony from law enforcement and the informant that

Albritton        sold        cocaine        base        during       the    two      controlled

transactions.            In    addition,           the      government      introduced       into

evidence    the     two       quantities         of      cocaine     base     purchased      from

Albritton and laboratory reports identifying the quantities as

cocaine base.       Our review of the record therefore confirms that

substantial evidence existed to support Albritton’s distribution

convictions.

            Albritton also contends he has not been convicted of

three prior serious drug felonies and therefore should not have

been sentenced as an armed career criminal.                                Because Albritton

withdrew his objection to the armed career criminal designation

at sentencing, this Court’s review is for plain error.                                 Fed. R.

Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 731-32

(1993).     Under this standard, Albritton must establish that:

“(1) there is an error, (2) the error is plain, and (3) the

error affects substantial rights.”                          Henderson v. United States,

133   S.   Ct.    1121,       1126     (2013)          (internal      quotation      marks    and

alterations       omitted).                 Even       if     the     three       factors     are

established,       correction          of    a     plain      error    rests      within     this

Court’s discretion, to be exercised only if the error “seriously

                                                   4
affects the fairness, integrity or public reputation of judicial

proceedings.”         Olano, 507 U.S.         at   732     (internal    alterations

omitted).

              Under    the    ACCA,      if       a    defendant       is    convicted         of

violating § 922(g) and has sustained three prior convictions for

violent felonies or serious drug offenses committed on occasions

different     from    one     another,        the      defendant       is    subject      to   a

statutory mandatory minimum of fifteen years of imprisonment.

18   U.S.C.    § 924(e)(1).          Albritton             contends    he    has   not      been

convicted of three prior serious drug offenses on the basis that

his prior convictions should not have been counted separately.

However, at least three of the crimes for which Albritton was

convicted      were    “committed        on       occasions         different      from      one

another,”      arising       out    of     “separate          and     distinct      criminal

episode[s].”         18 U.S.C. § 924(e); United States v. Davis, 689
F.3d 349,    358–59     (4th      Cir.    2012)          (internal       quotation      marks

omitted).       We    therefore      reject           Albritton’s      challenge       to    his

armed career criminal designation.

              Finally,      Albritton      argues           that    the     district      court

improperly      allowed       evidence        regarding            prior    drug    activity

because such testimony constituted Fed. R. Evid. 404(b) evidence

for which the Government did not give adequate notice and the

prior drug activity was not “inextricably intertwined” with the

controlled purchases.              A district court’s evidentiary rulings

                                              5
are reviewed for abuse of discretion.                     United States v. Kelly,

510 F.3d 433, 436 (4th Cir. 2007).

              Rule 404 prohibits evidence of crimes or other bad

acts to “prove a person’s character in order to show that . . .

the person acted in accordance with the character.”                      See Fed. R.

Evid. 404(b)(1).        However, acts that are intrinsic to the crime

are not barred by Rule 404(b) where “inextricably intertwined or

both acts are part of a single criminal episode or the other

acts were necessary preliminaries to the crime charged.”                      United

States v. Chin, 83 F.3d 83, 88 (4th Cir. 1996).                      “Evidence is

inextricably intertwined with the evidence regarding the charged

offense    if    it    forms    an   integral       and    natural   part    of   the

witness’s accounts of the circumstances surrounding the offenses

for which the defendant was indicted.”                United States v. Wilson,

624 F.3d 640, 652 (4th Cir. 2010) (alteration omitted).                      We have

also held that evidence is intrinsic if it “is necessary to

complete the story of the crime on trial” or “to provide context

relevant to the criminal charges.”              United States v. Basham, 561
F.3d 302,     326   (4th    Cir.   2009)    (internal      quotation    marks   and

alterations omitted).          The challenged witness testimony provided

relevant      context    to    the    drug    and    firearm     charges     against

Albritton and the evidence found on his premises, and thus was

not subject to Rule 404(b).                  We therefore conclude that the



                                         6
district    court   did      not   abuse   its   discretion    in   allowing

testimony regarding Albritton’s prior drug activity.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are    adequately    presented   in    the   materials

before this court and argument would not aid in the decisional

process.

                                                                     AFFIRMED




                                       7